DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment member” in claims 1-4. Looking toward the specification and drawings of applicant’s disclosure, the attachment member of the selected embodiment is a crescent shaped metal piece that is press-fitted onto the protruding portion (¶ [0086-0090]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kujira et al. (US 20020111241 A1) hereinafter referred to as Kujira. Regarding claim 1, Kujira teaches of A rotary apparatus comprising (Fig. 1):
a motor (Fig. 1, driving motor 14);
a plurality of gears including an output gear (Fig. 1, worm 18, worm wheel 22); and
a housing accommodating the plurality of gears and an entirety of a frame of the motor (Fig. 1, lower case 12, upper case 52), wherein the plurality of gears includes a gear having a first size (worm wheel 22) and a gear having a second size smaller than the first size (worm 18), the housing includes a first surface portion including a wall portion surrounding the gear having the first size (see annotated Fig. 1 of Kujira below), a second surface portion opposing the first surface portion and spaced apart from the first surface portion in a rotary axis of the gear having the first size (Fig. 1, upper case 52 has matching second surface and wall to lower case 12), and
a sidewall portion supporting the first surface portion and the second surface portion (see annotated Fig. 1 of Kujira below) 
Kujira fails to teach the first surface portion includes a vibration damping part such that the first surface portion defines an associated surface portion with the vibration damping part, the vibration damping part includes a protruded portion projecting into the housing from the associated surface portion and an attachment member attached at the protruded portion, the associated surface portion opposes the gear having the first size, and
the vibration damping part is arranged on the side wall portion side with respect to the wall portion of the first surface portion.
Kujira does teach of a vibration damping portion protruding into the interior of the housing (see Fig. 1, pillars 26; ¶ [0044]), however the vibration damping portion is not attached to the interior surface of the housing of the rotary and is instead attached to the main gear. All the known prior art of record which contains a vibration damping portion on the interior of a rotary housing has the vibration damping portion located either on the output shaft or positioned on the gearing itself to balance the output gears and to move the center of gravity of the rotor closer to the rotational axis. None of the prior art of record teaches of a vibration damping portion protruding from the interior surface of the rotor housing so as to not be rotating with the gearing or output shaft itself and as a result claim 1 is considered to be allowable. Claims 2-5 are allowable based upon their dependency to claim 1. 
Regarding claim 6, claim 6 contains much the same limitations as claim 1 while further narrowing the limitations regarding the vibration damping portion as follows: the first surface portion and/or the second surface portion includes a vibration damping part opposing the output gear in a rotary axis direction of the output gear such that the first surface portion and/or the second surface portion defines an associated surface portion with the vibration damping part, the vibration damping part is a projecting portion projecting into the housing from the associated surface portion and increases the weight of the associated surface portion, the projecting portion comprises a plurality of protruded portions projecting into the housing from the associated surface portion, the output gear has a recessed portion, a part of the projecting portion is accommodated in the recessed portion of the output gear, and
gaps are provided between the recessed portion and the plurality of protruded portions.
As described for claim 1, Kujira teaches all the limitations of claim 6 regarding the gearing and housing and further teaches of a vibration damping portion with a plurality of protrusions into the interior of the rotor that balances the weight of the output gear and move the center of gravity closer to the axis of rotation of the output gear. However, Kujira and all other prior art of record fails to teach where the vibration damping portion is attached to the housing and opposing the output gear, wherein the output gear has a recessed portion for accommodating the projecting portion of the vibration damping portion. As a result, claim 6 is considered to be allowable. Claims 7-10 are allowable based upon their dependency to claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    939
    529
    media_image1.png
    Greyscale

Annotated Fig. 1 of Kujira
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heilman et al. (US 5386163 A) teaches of a rotor with two weights attached to either sides of a 
motor.
	Mukai (US 20190386539 A1) teaches of an electric motor with screws that can be added in to the output gear to increase the weight and balance the gear to reduce vibration. 
	Reinhart et al. (US 7390179 B2) teaches of a rotor apparatus with counterweights attached on its output shafts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762